                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN, DIAMONIQUE FRANKLIN,
and ROSIE JONES,
                                                                     8:19CV107
                       Plaintiffs,

        vs.                                                            ORDER

DSNO, Developmental Services of
Nebraska Community Support Center;
AUTISM CENTER OF NEBRASKA, OMNI
BEHAVIOR, and ANGIE MITCHELL,

                       Defendants.


       This matter is before the Court on pro se plaintiff’s notice of appeal. Filing No. 62.

The plaintiff (Iris Kitchen) paid the filing fee for this district court case. However, plaintiff

failed to pay the filing fee for her appeal. Plaintiff has failed to indicate to the Court that

she is unable to pay the filing fee, nor has she provided the Court will an appropriate

financial affidavit. Accordingly, the Court finds the plaintiff must pay the filing fee in order

to appeal her case.


       Dated this 18th day of December, 2019.

                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge
